Name: Commission Regulation (EC) No 1787/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/24 Official Journal of the European Communities 21 . 7. 94 COMMISSION REGULATION (EC) No 1787/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products can be accepted quantity available for the following period should be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431 /94 of 22 June 1994, laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the adminis ­ tration of certain Community tariff quotas for poultry ­ meat and certain other agricultural products ('), and in particular Article 4 (5) thereof, Whereas the applications for import licences lodged for the period 1 January to 30 September 1994 are, either for quantities less than or equal to the quantities available and can therefore be met in full , or the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas, in the case of the applications less than or equal to the quantities available, the surplus to be added to the HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 30 September 1994 submitted under Regula ­ tion (EC) No 1431 /94 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1994 applications may be lodged pursuant to Regulation (EC) No 1431 /94 for import licences for a total quantity as referred to in Annex II . Article 2 This Regulation shall enter into force on 21 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 156, 23 . 6. 1994, p. 9 . 21 . 7 . 94 Official Journal of the European Communities No L 186/25 ANNEX I Percentage of acceptance of import licences submitted for the period 1 January to 30 September 1994 1 8,34 2 8,06 3 7,75 4 77,79 5 11,90 ANNEX II (tonnes) Total quantity available for the period 1 October to 31 December 1994 1 3 550 2 2 550 3 1 650 4 900 5 350